WOODLEY, Judge.
This is an appeal from an order entered in a habeas corpus proceeding denying bail to appellant, who was in custody under warrant of a magistrate, he being charged by complaint with the offense of murder with malice.
Admittedly, since the order was entered by the district judge denying bail, appellant has been indicted for the murder, hence the question presented on this appeal has become moot. Ex parte Cross, 127 Texas Cr. Rep. 327, 76 S.W. 2d 773; Ex parte Everett, 151 Texas Cr. Rep. 22, 204 S.W. 2d 980; Ex parte Alaniz, 157 Texas Cr. Rep. 590, 251 S.W. 2d 738; Ex parte Davis, 290 S.W. 2d 669.
Under the authorities mentioned, it becomes our duty to dismiss the appeal.
The appeal is dismissed.